 1    Jahan C. Sagafi (Cal. Bar No. 224887)           Jamie D. Wells (SBN 290827)
      Rachel Dempsey (Cal. Bar No. 310424)            MCGUIREWOODS LLP
 2    OUTTEN & GOLDEN LLP                             Two Embarcadero Center
      One California Street, 12th Floor               Suite 1300
 3
      San Francisco, CA 94111                         San Francisco, CA 94111-3821
 4    Telephone: (415) 638-8800                       Telephone: (415) 844-9944
      Facsimile: (415) 638-8810                       Facsimile: (415) 844-9922
 5    jsagafi@outtengolden.com
      rdempsey@outtengolden.com                       K. Issac deVyver (pro hac vice)
 6                                                    Karla Johnson (pro hac vice)
      Ossai Miazad (pro hac vice)                     Tower Two-Sixty
 7
      Michael N. Litrownik (pro hac vice)             260 Forbes Avenue
 8    685 Third Avenue, 25th Floor                    Suite 1800
      New York, NY 10017                              Pittsburgh, PA 15222
 9    Telephone: (212) 245-1000                       Telephone: (412) 667-6000
      Facsimile: (646) 509-2060                       Facsimile: (412) 667-6050
10    om@outtengolden.com
11    mlitrownik@outtengolden.com

12 Attorneys for Plaintiff and the Proposed Classes    Attorneys for Wells Fargo Bank, N.A.

13
                                 UNITED STATES DISTRICT COURT
14                              NORTHERN DISTRICT OF CALIFORNIA
                                    SAN FRANCISCO DIVISION
15

16
   EDUARDO PEÑA, individually and on behalf           CASE NO: 3:19-cv-04065-MMC
17 of all others similarly situated,
                                                      [PROPOSED] ORDER PRELIMINARILY
18                 Plaintiff,                         APPROVING SETTLEMENT AND
                                                      PROVIDING FOR NOTICE
19
     vs.
20
     WELLS FARGO BANK, N.A.,
21
                   Defendant.
22

23

24

25

26

27

28                                                                           [PROPOSED] ORDER
                                                          PRELIMINARILY APPROVING SETTLEMENT
                                                                     AND PROVIDING FOR NOTICE
                                                                              No. 19-cv-4065-MMC
 1          WHEREAS, the above-entitled action is pending before this Court (the “Action”);

 2          WHEREAS, the parties having made application, pursuant to Federal Rule of Civil

 3 Procedure 23(e), for an order approving the settlement of this Action, in accordance with the

 4 Settlement Agreement and Release dated June 16, 2020 (the “Agreement”), which, together with

 5 the exhibits annexed thereto, sets forth the terms and conditions for a proposed settlement of the

 6 Action and for dismissal of the Action with prejudice upon the terms and conditions set forth

 7 therein; and the Court having read and considered the Agreement and the exhibits annexed thereto;

 8 and

 9          WHEREAS, all defined terms herein have the same meanings as set forth in the Agreement;
10          WHEREAS, on June __, 2020, a hearing was held on the motion of Plaintiff to (1)
11 conditionally certify the Settlement Class; (2) preliminarily approve the parties’ proposed class

12 action settlement; (3) appoint Plaintiff Eduardo Peña as the Class Representative, his counsel as

13 Class counsel, and JND Legal Administration as Settlement Administrator; (4) set the deadlines

14 for filing claims, written exclusions, or objections to the Agreement; (5) approve the forms of

15 notice to the Settlement Class and the claim form; and (6) schedule a hearing on the final approval

16 of the Agreement for __________, 2020 (the “Preliminary Approval Motion”).

17          NOW, THEREFORE, IT IS HEREBY ORDERED:
18          1.      Nature of Action. Plaintiff alleges that Defendant Wells Fargo Bank, N.A.
19 (“Wells Fargo”) engaged in lending discrimination on the basis of alienage or immigration status

20 in violation of federal and California state law by excluding DACA recipients from access to

21 direct auto loans.

22          Wells Fargo disputes and denies all of Plaintiff’s claims. Wells Fargo contends that it has
23 fully complied with all applicable laws at issue in this matter.

24          2.      Settlement. Plaintiff Eduardo Peña, individually and as class representative on
25 behalf of the Class, and Wells Fargo (collectively the “Parties”) have negotiated a potential

26 settlement to the Action to avoid the expense, uncertainties, and burden of protracted litigation, and

27

28                                                    2
                                                                                 [PROPOSED] ORDER
                                                              PRELIMINARILY APPROVING SETTLEMENT
                                                                         AND PROVIDING FOR NOTICE
                                                                                  No. 19-cv-4065-MMC
 1 to resolve the Released Claims (as defined in the Agreement) against Wells Fargo and the

 2 Releasees.

 3          3.      Review. At the preliminary approval stage, the Court’s task is to evaluate whether

 4 the settlement is within the “range of reasonableness.” 4 Newberg on Class Actions § 11.26 (4th

 5 ed. 2010). In determining whether class action settlements should be approved, “[c]ourts judge the

 6 fairness of a proposed compromise by weighing the plaintiff’s likelihood of success on the merits

 7 against the amount and form of the relief offered in the settlement. [Citation omitted] . . . They do

 8 not decide the merits of the case or resolve unsettled legal questions.” Carson v. American Brands,

 9 Inc., 450 U.S. 79, 88 n.14 (1981). To determine if a class action settlement is “fair, reasonable,
10 and adequate,” the district court must consider eight factors: “(1) the strength of the plaintiff's case;

11 (2) the risk, expense, complexity, and likely duration of further litigation; (3) the risk of maintaining

12 class action status throughout the trial; (4) the amount offered in settlement; (5) the extent of

13 discovery completed and the stage of the proceedings; (6) the experience and view of counsel; (7)

14 the presence of a governmental participant; and (8) the reaction of the class members of the

15 proposed settlement.” In re Online DVD-Rental Antitrust Litig., 779 F.3d 934, 944 (9th Cir. 2015).

16 “[A] settlement agreement is presumptively valid….” Ruonavaara v. Harris Corp., No. CV 2:17-

17 2463 WBS CKD, 2018 WL 746498, at *1 (E.D. Cal. Feb. 6, 2018) (citation omitted). Settlement

18 negotiations that involve arm’s length, informed bargaining with the aid of experienced counsel

19 support a preliminary finding of fairness. See Manual for Complex Litigation, Third, § 30.42 (West

20 1995) (“A presumption of fairness, adequacy, and reasonableness may attach to a class settlement

21 reached in arms’-length negotiations between experienced, capable counsel after meaningful

22 discovery.”) (internal quotation marks omitted).

23          The Court has carefully reviewed the Agreement, including the plan of allocation and the
24 release of claims, as well as the files, records, and proceedings to date in the Action. The Court

25 has also reviewed the declarations of Ossai Miazad and Craig Briskin in support of preliminary

26 approval. The terms and conditions in the Agreement are hereby incorporated as though fully set

27

28                                                      3
                                                                                   [PROPOSED] ORDER
                                                                PRELIMINARILY APPROVING SETTLEMENT
                                                                           AND PROVIDING FOR NOTICE
                                                                                    No. 19-cv-4065-MMC
 1 forth in this Order, and, unless otherwise indicated, capitalized terms in this Order shall have the

 2 meanings attributed to them in the Agreement.

 3          4.      Jurisdiction. This Court has jurisdiction over the subject matter of the Action and

 4 over all parties to the Action, including all Members of the Class, and venue in this Court is proper.

 5          5.      Preliminary Approval. Based on the review the Court has conducted, as set forth

 6 in paragraph 3, the Court does hereby preliminarily approve the Agreement and the Settlement set

 7 forth therein as fair, reasonable, and adequate, subject to further consideration at the Final Approval

 8 Hearing described below. The Court finds on a preliminary basis that the Settlement as set forth

 9 in the Agreement falls within the range of reasonableness and was the product of informed, good-
10 faith, arms’-length negotiations between the Parties and their counsel, and therefore meets the

11 requirements for preliminary approval. The Court finds and concludes that the assistance of an

12 experienced mediator in the settlement process supports the finding that the Settlement is non-

13 collusive.

14          6.      Settlement Class. The Court conditionally certifies, for settlement purposes only
15 (and for no other purpose and with no other effect upon the Action, including no effect upon the

16 Action should the Agreement not receive Final Approval or should the Effective Date not occur),

17 a class defined as the collective group of all persons making up the National Class and the

18 California Class, defined as follows:

19          •    “National Class” means those individuals who:
20                  o (i) applied for credit from the Wells Fargo direct auto line of business; (ii)
21                      between July 16, 2017 through the date of preliminary approval; (iii) who held
22                      valid and unexpired DACA status at the time they applied for credit; (iv) who
23                      were denied as set forth in the class data to be produced by Wells Fargo; and
24                      (v) who were not California residents at the time they applied for credit as set
25                      forth in the class data to be produced by Wells Fargo.
26                  o Excluded from the National Class are Wells Fargo, all officers, directors, and
27                      employees of Wells Fargo, and their legal representatives, heirs, or assigns,
28                                                     4
                                                                                 [PROPOSED] ORDER
                                                              PRELIMINARILY APPROVING SETTLEMENT
                                                                         AND PROVIDING FOR NOTICE
                                                                                  No. 19-cv-4065-MMC
 1                      and any Judges to whom the Action is assigned, their staffs, and their

 2                      immediate families.

 3          •    “California Class” means those individuals who:
 4                  o (i) applied for credit from the Wells Fargo direct auto line of business; (ii)

 5                      between July 16, 2017 through the date of preliminary approval; (iii) who held

 6                      valid and unexpired DACA status at the time they applied for credit; (iv) who

 7                      were denied as set forth in the class data to be produced by Wells Fargo; and (v)

 8                      who were California residents at the time they applied for credit as set forth in

 9                      the class data to be produced by Wells Fargo.
10                  o Excluded from the California Class are Wells Fargo, all officers, directors, and
11                      employees of Wells Fargo, and their legal representatives, heirs, or assigns,
12                      and any Judges to whom the Action is assigned, their staffs, and their
13                      immediate families.
14          The Court finds, for settlement purposes only, that class certification under Fed. R. Civ. P.
15 23(b)(3) is appropriate in that, in the settlement context: (a) the Members of the Class are so

16 numerous that joinder of all Class Members in the class action is impracticable; (b) there are

17 questions of law and fact common to the Class which predominate over any individual question;

18 (c) the claims of the Class Representative is typical of the claims of the Class; (d) the Class

19 Representative and his counsel will fairly and adequately represent and protect the interests of the

20 Class Members; and (e) a class action is superior to other available methods for the fair and efficient

21 adjudication of the controversy.

22          7.      Designation of Class Representatives and Class Counsel. The Court finds and
23 concludes that Plaintiff Eduardo Peña as Class Representative has claims typical of and is an

24 adequate representative of the members classes he proposes to represent. The Court hereby

25 appoints Eduardo Peña to serve as Class Representative. The Court finds and concludes that Outten

26 & Golden LLP and Justice Catalyst Law have extensive experience in prosecuting discrimination,

27

28                                                     5
                                                                                  [PROPOSED] ORDER
                                                               PRELIMINARILY APPROVING SETTLEMENT
                                                                          AND PROVIDING FOR NOTICE
                                                                                   No. 19-cv-4065-MMC
 1 civil rights, and consumer rights class actions. The Court hereby appoints Outten & Golden and

 2 Justice Catalyst Law as Class Counsel.

 3          8.      Final Approval Hearing. A hearing (the “Final Approval Hearing”) shall be held

 4 before this Court, on __________________, 2020, at ______.m., at the United States District Court

 5 for the Northern District of California, San Francisco Courthouse, 450 Golden Gate Avenue, San

 6 Francisco, CA 94102 to determine, among other things: (i) whether the proposed Settlement of the

 7 Action on the terms and conditions provided for in the Agreement is fair, reasonable, and adequate

 8 to the Class and should be approved by the Court; (ii) whether a Judgment as provided in Paragraph

 9 1.24 of the Agreement should be entered; (iii) whether Settlement Class Members should be bound
10 by the Release set forth in the Agreement; (iv) any amount of fees and expenses that should be

11 awarded to Class Counsel and any award to the Class Representative for his representation of and

12 service to the Class; (vi) to consider any Settlement Class Member’s objections to the Settlement

13 and/or any application by Class Counsel for payment or reimbursement of attorneys’ fees, costs,

14 and expenses and any application for an award to the Class Representative; and (vii) to rule upon

15 such other matters as the Court may deem appropriate. The Parties shall include the date of the

16 Final Approval Hearing in the Notice to be mailed to the Settlement Class.

17          9.      Class Notice. The Court approves the form, substance and requirements of the

18 Notice of Proposed Settlement of Class Action (the “Notice”) and the Claim Form annexed hereto

19 as Exhibits 1-A and 1-B, respectively, as well as the reminder notice, annexed hereto as Exhibit

20 1-C, and the proposed communication to claimants regarding Official Documentation, annexed

21 hereto as Exhibit 1-D. The Court further finds that the form, content and mailing of the Notice,

22 substantially in the manner and form set forth in Paragraph 9 of this Order, meets the requirements

23 of Rule 23 of the Federal Rules of Civil Procedure and due process. The Notice is based on the

24 model forms supplied by the Federal Judicial Center and the Northern District of California’s

25 Procedural Guidance for Class Action Settlements, and it fairly, plainly, accurately, and

26 reasonably informs potential Class Members of appropriate information about (1) the nature of

27 this action, the definition of each Settlement Class, the identity of Class Counsel, and the essential

28                                                     6
                                                                                  [PROPOSED] ORDER
                                                               PRELIMINARILY APPROVING SETTLEMENT
                                                                          AND PROVIDING FOR NOTICE
                                                                                   No. 19-cv-4065-MMC
 1 terms of the Settlement, including the plan of allocation and the programmatic relief, and includes

 2 the address for a website maintained by the Settlement Administrator that has links to the notice,

 3 motions for approval and for attorneys’ fees and any other important documents in the case; (2)

 4 Plaintiff’s forthcoming application for the Plaintiff’s Service Award and Class Counsel’s

 5 attorneys’ fees and costs award; (3) how Class Members’ individual settlement payments will be

 6 calculated, with examples; (4) this Court’s procedures for final approval of the Settlement; (5)

 7 how to submit a Claim Form, object to, or opt out of the Settlement; (6) how to obtain additional

 8 information regarding this action and the Settlement, including instructions on how to access the

 9 case docket via PACER or in person at any of the Court’s locations; and (7) the date of the Final
10 Approval Hearing and that the date may change without further notice to the Settlement Class,

11 and that Class Members may check the settlement website or the Court’s PACER site to confirm

12 that the date has not been changed.

13          The Court further finds and concludes that the proposed plan for distributing the Notice
14 likewise is a reasonable method calculated to reach all individuals who would be bound by the

15 Settlement. Under this plan, the Settlement Administrator will distribute the Notice to all

16 individuals on the Notice List by first-class mail and e-mail to their last known mailing and e-

17 mail address, where the email address is readily available. There is no additional method of

18 distribution that is cost-effective and would be reasonably likely to notify potential Class

19 Members who may not receive notice under this proposed distribution plan. In addition, the

20 Settlement Administrator will send reminder notices by email (where the email address is readily

21 available) to those who have not submitted a claim, form, opt out form, or objection form as the

22 response deadline approaches.

23          The Court further finds and concludes that the Notice List contains individuals with and
24 without DACA who were denied direct auto loans by Defendant. The Court further finds that

25 because the Notice List also contains individuals without DACA, it is necessary for Class

26 Members to demonstrate that they have DACA and that the proposed Notice plan does so in a

27 reasonable method by requiring the submission of Official Documentation after final approval is

28                                                   7
                                                                                [PROPOSED] ORDER
                                                             PRELIMINARILY APPROVING SETTLEMENT
                                                                        AND PROVIDING FOR NOTICE
                                                                                 No. 19-cv-4065-MMC
 1 granted. The Court further finds that the Settlement contains reasonable protections to maintain

 2 the confidentiality of such Official Documentation, including ensuring that Class Members

 3 submit it only to the Settlement Administrator, which will treat it with the highest level of

 4 confidentiality.

 5          The Court hereby concludes that the proposed Notice and Notice plan are the best

 6 practicable under the circumstances and are reasonably calculated, under all the circumstances,

 7 to apprise potential Class Members of the pendency of the Action, to apprise persons who would

 8 otherwise fall within the definition of the Class of their right to exclude themselves from the

 9 proposed Class, and to apprise Class Members of their right to object to the proposed Settlement
10 and their right to appear at the Final Approval Hearing. The Court further finds that the Notice

11 constitutes due and sufficient notice to all persons entitled thereto.

12          10.     Settlement Administrator. Pursuant to Rule 53(c) of the Federal Rules of Civil
13 Procedure, the Court appoints JND Legal Administration (“Settlement Administrator”) to

14 supervise and administer the notice procedure as more fully set forth below:

15                  (a)     No later than thirty-five (35) days from the entry of this Order (the “Notice
16 Mailing Date”), the Settlement Administrator shall cause a copy of the Notice, substantially in the

17 form annexed as Exhibit 1-A hereto, together with the Claim Form, substantially in the form

18 annexed as Exhibit 1-B hereto (though the Settlement Administrator shall have discretion to format

19 the Notice in a reasonable manner to minimize mailing or administration costs), to be mailed by

20 first class U.S. mail and e-mailed (to the extent email is readily available) to the last known mailing

21 address and e-mail address of each individual on the Notice List;

22                  (b)     No later than the Notice Mailing Date, the Settlement Administrator shall
23 establish a website at www.WFDACALawsuit.com, and shall post on the website the Agreement

24 and Exhibits including the Notice and Claim Form, and the operative Complaint in this Action;

25                  (c)     Following the mailing of the Notice, the Settlement Administrator shall
26 provide counsel with written confirmation of the mailing and publication via website;

27

28                                                     8
                                                                                  [PROPOSED] ORDER
                                                               PRELIMINARILY APPROVING SETTLEMENT
                                                                          AND PROVIDING FOR NOTICE
                                                                                   No. 19-cv-4065-MMC
 1                 (d)     No later than 30 days following the Notice Mailing Date, the Settlement

 2 Administrator shall cause a copy of the reminder notice, substantially in the form annexed as

 3 Exhibit 1-C hereto, to be emailed (where the email address is readily available) to each individual

 4 on the Notice List; and

 5                 (e)     The Settlement Administrator has prepared the CAFA notice in conformity

 6 with 28 U.S.C. § 1715. The Court finds that Wells Fargo’s obligations under CAFA are satisfied.

 7                 (f)     The Settlement Administrator shall otherwise carry out its duties as set

 8 forth in Section 6 of the Agreement.

 9          11.    Submission of Claim Forms. Class Members who wish to receive payment under
10 the Settlement shall complete, sign, and return their Claim Form in accordance with the instructions

11 contained therein. Unless the Court orders otherwise, all Claim Forms must be postmarked no later

12 than thirty (30) days before the Final Approval Hearing. Any Class member who does not timely

13 and validly submit a Verified Claim Form within the time provided shall be barred from receiving

14 payment under the Settlement, unless otherwise ordered by the Court, but shall nevertheless be

15 bound by any Final Judgment entered by the Court.

16          12.    Exclusion from the Class. Any Class Member may, upon request, be excluded

17 from the Class. Any such Class Member must submit a written Request to Opt Out, postmarked

18 no later than forty-five (45) days before the Final Approval Hearing. The written Request to Opt

19 Out must be sent to the Settlement Administrator. To be valid, the Request to Opt Out must be

20 made on the Request to Opt Out page of the Claim Form and (a) identify the case name, (b) identify

21 the Class Member’s name and address, (c) be personally signed by the person requesting exclusion,

22 (d) contain a statement that indicates a desire to be excluded from the Settlement Class, (e) affirm

23 valid and unexpired DACA status at the time of the denial, and (f) include Official Documentation

24 as set forth in Section 11 of the Settlement Agreement. All Class Members who submit valid,

25 verified, and timely Requests to Opt Out in the manner set forth in this Paragraph shall have no

26 rights under the Agreement and shall not be bound by the Agreement or any Final Judgment. Mass

27 or class opt outs shall not be allowed. A Class Member who desires to opt out must take timely

28                                                   9
                                                                                [PROPOSED] ORDER
                                                             PRELIMINARILY APPROVING SETTLEMENT
                                                                        AND PROVIDING FOR NOTICE
                                                                                 No. 19-cv-4065-MMC
 1 affirmative written action pursuant to this Order and the Agreement, even if the person desiring to

 2 opt out of the Class (a) files or has filed a separate action against any of the Released Parties, or (b)

 3 is, or becomes, a putative class member in any other class action filed against any of the Released

 4 Parties.

 5            13.   Copies of Requests to Opt Out. The Settlement Administrator shall provide Class

 6 Counsel and Defense Counsel with a list of all timely Requests to Opt Out within seven (7) business

 7 days after the Opt-Out Deadline.

 8            14.   Entry of Appearance. Any member of the Class who does not exclude himself or

 9 herself from the Settlement Class may enter an appearance in the Action, at his or her own expense,
10 individually or through counsel of his or her own choice. If he or she does not enter an appearance,

11 he or she will be represented by Class Counsel.

12            15.   Binding Effect on Class. All Members who do not exclude themselves from the
13 Settlement Class by properly and timely submitting an exclusion form shall be bound by all

14 determinations and judgments in the Action concerning the Settlement, whether favorable or

15 unfavorable to the Class.

16            16.   Objections. Any Class Member who does not timely and validly exclude himself
17 or herself from the Settlement Class may appear and show cause, if he or she has any reason why

18 the proposed Settlement of the Action should not be approved as fair, reasonable and adequate,

19 why a Final Judgment should not be entered thereon, why attorneys’ fees and expenses should

20 not be awarded to Class Counsel, or why an award should not be made to the Class

21 Representative; provided, however, that no Class Member shall be heard or entitled to contest the

22 approval of the terms and conditions of the proposed Settlement, or, if approved, the Final

23 Judgment to be entered thereon approving the same, or any attorneys’ fees and expenses to be

24 awarded to Class Counsel or award made to the Class Representative, unless a written objection

25 is filed with the Clerk of the United States District Court for the Northern District of California,

26 San Francisco Courthouse, 450 Golden Gate Avenue, San Francisco, CA 94102, on or before

27 forty-five (45) days before the Final Approval Hearing. A copy of the objection must also be

28                                                     10
                                                                                   [PROPOSED] ORDER
                                                                PRELIMINARILY APPROVING SETTLEMENT
                                                                           AND PROVIDING FOR NOTICE
                                                                                    No. 19-cv-4065-MMC
 1 mailed to Class Counsel and Defense Counsel, postmarked on or before forty-five (45) days

 2 before the Final Approval Hearing. To be valid, the objection must be made on the objections

 3 page of the Claim Form and set forth, in clear and concise terms: (a) the case name and number

 4 (Eduardo Peña, et al. v. Wells Fargo Bank, N.A., No. 3:19-cv-04065-MMC); (b) the name,

 5 address, and telephone number of the Settlement Class Member objecting and, if represented by

 6 counsel, of his/her counsel; (c) the reasons for the objection; (d) a statement of whether he/she

 7 intends to appear at the Final Approval Hearing, either with or without counsel; and (e) affirm

 8 that the individual had valid and unexpired DACA status and was denied one of the credit

 9 products. The Objection must also include the Official Documentation as set forth in Section 12
10 of the Agreement, to be provided only to the Settlement Administrator. Within seven (7) business

11 days of the Objection Deadline, the Settlement Administrator shall provide a report to the Court

12 setting forth a list of Objections that meet the above guidelines. The Court shall have the ultimate

13 determination of whether an Objection has been appropriately made, and the Court may seek in

14 camera review of Official Documentation if requested.

15          17.     Any Class Member who does not make his or her objection in the manner provided
16 shall be deemed to have waived such objection, shall not be permitted to object to any terms or

17 approval of the Settlement at the Final Approval Hearing, and shall forever be foreclosed from

18 making any objection to the fairness, reasonableness, or adequacy of the proposed Settlement as

19 incorporated in the Agreement, and to the award of attorneys’ fees and expenses to Class Counsel

20 and the payment of an award to the Class Representatives for their representation of the Class,

21 unless otherwise ordered by the Court.

22          18.     Appearance of Objectors at Final Approval Hearing. Any Class Member who
23 files and serves a written objection in accordance with Paragraph 16 of this Order may appear, in

24 person or by counsel, at the Final Approval Hearing held by the Court, to show cause why the

25 proposed Settlement should not be approved as fair, adequate, and reasonable, but only if the

26 objector: (a) files with the Clerk of the Court a notice of intention to appear at the Final Approval

27 Hearing by the Objection Deadline (“Notice of Intention to Appear”). The Notice of Intention to

28                                                   11
                                                                                 [PROPOSED] ORDER
                                                              PRELIMINARILY APPROVING SETTLEMENT
                                                                         AND PROVIDING FOR NOTICE
                                                                                  No. 19-cv-4065-MMC
 1 Appear must include the identity of any witnesses that may be called to testify and copies of any

 2 papers, exhibits, or other evidence that the objector will present to the Court in connection with the

 3 Final Approval Hearing. Any Settlement Class Member who does not file a Notice of Intention to

 4 Appear in accordance with the deadlines and other specifications set forth in the Agreement and

 5 Class Notice shall not be entitled to appear at the Final Approval Hearing and raise any objections.

 6          19.     Service of Motion for Final Approval. The motion in support of final approval of

 7 the Settlement shall be filed and served no later than fourteen (14) calendar days prior to the Final

 8 Approval Hearing and any responsive papers shall be filed and served no later than seven (7)

 9 calendar days prior to the Final Approval Hearing.
10          20.     Fees, Expenses, and Awards. Class Counsel’s application for Attorneys’ Needs
11 and Expenses shall be filed and served no later than thirty-five (35) calendar days prior to the Final

12 Approval Hearing. Neither Wells Fargo nor the Releasees shall have any responsibility for any

13 application for Attorneys’ Fees and Expenses submitted by Class Counsel, and such matters will

14 be considered separately from the fairness, reasonableness, and adequacy of the Settlement. At or

15 after the Final Approval Hearing, the Court shall determine whether any application for Attorneys’

16 Fees and Expenses, and any award to the Class Representatives for their representation of the Class,

17 should be approved.

18          21.     Releases. If the Settlement is finally approved, the Releasors shall release the
19 Releasees from all Released Claims.

20          22.     Use of Order. Neither this Order, the fact that a settlement was reached and filed,
21 the Agreement, nor any related negotiations, statements, or proceedings shall be construed as,

22 offered as, admitted as, received as, used as, or deemed to be an admission or concession of liability

23 or wrongdoing whatsoever or breach of any duty on the part of Wells Fargo. This Order is not a

24 finding of the validity or invalidity of any of the claims asserted or defenses raised in the Action.

25 In no event shall this Order, the fact that a settlement was reached, the Agreement, or any of its

26 provisions or any negotiations, statements, or proceedings relating to it in any way be used, offered,

27 admitted, or referred to in the Action, in any other action, or in any judicial, administrative,

28                                                    12
                                                                                 [PROPOSED] ORDER
                                                              PRELIMINARILY APPROVING SETTLEMENT
                                                                         AND PROVIDING FOR NOTICE
                                                                                  No. 19-cv-4065-MMC
 1 regulatory, arbitration, or other proceeding, by any person or entity, except by the Parties and only

 2 the Parties in a proceeding to enforce the Agreement.

 3          23.     Continuance of Final Approval Hearing. The Court reserves the right to continue

 4 the date of the Final Approval Hearing without further notice to the Members of the Class, and

 5 retains jurisdiction to consider all further applications arising out of or connected with the proposed

 6 Settlement. The Court may approve the Settlement, with such modifications as may be agreed to

 7 by the Parties, if appropriate, without further notice to the Class.

 8          24.     Stay of Proceedings. All proceedings in this Action are stayed until further Order

 9 of this Court, except as may be necessary to implement the Settlement or comply with the terms of
10 the Agreement.

11          25.     Preliminary Injunction. Pending final determination of whether the Settlement
12 should be approved, and upon expiration of the Opt-Out Deadline, all Class Members who do not

13 timely and validly exclude themselves from the Settlement Class, and each of them, and anyone

14 who purports to act on their behalf, are preliminarily enjoined from directly or indirectly

15 maintaining, commencing, prosecuting, or pursuing directly, representatively, or in any other

16 capacity, any Released Claim subsumed and covered by the Release in the Agreement, including

17 in any court or arbitration forum.

18          26.     Termination of Settlement. If: (a) the Agreement is terminated as provided in
19 Section 13 of the Agreement; or (b) any specified material term or condition of the Settlement as

20 set forth in the Agreement is not satisfied as provided in Section 13 of the Agreement, then this

21 Order may not be introduced as evidence or referred to in any actions or proceedings by any person

22 or entity and shall be treated as vacated, nunc pro tunc (except Paragraph 22 of this Order shall

23 remain in effect), and each party shall be restored to his, her, or its respective position in this Action

24 as it existed prior to the execution of the Agreement.

25          27.     No Merits Determination. By entering this Order, the Court does not make any
26 determination as to the merits of this case.

27

28                                                      13
                                                                                   [PROPOSED] ORDER
                                                                PRELIMINARILY APPROVING SETTLEMENT
                                                                           AND PROVIDING FOR NOTICE
                                                                                    No. 19-cv-4065-MMC
 1         28.     Authority. The Court hereby authorizes the Parties to take such further steps as

 2 necessary and appropriate to establish the means necessary to implement the terms of the

 3 Agreement.

 4         29.     Jurisdiction. This Court retains exclusive jurisdiction over the Action to consider

 5 all further matters arising out of or connected with the Agreement and the Settlement.

 6                 IT IS SO ORDERED.

 7

 8

 9 DATED: ____________                   _____________________________________
                                         THE HONORABLE MAXINE M. CHESNEY
10                                       SENIOR UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                  14
                                                                               [PROPOSED] ORDER
                                                            PRELIMINARILY APPROVING SETTLEMENT
                                                                       AND PROVIDING FOR NOTICE
                                                                                No. 19-cv-4065-MMC
